--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into as of
February 17, 2011, with employment effective as of March 7, 2011 (the “Effective
Date), by and between Schiff Nutrition International, Inc., a Delaware
corporation (together with any of its current or future subsidiaries or
affiliates as may employ the Executive from time to time, the “Company”), and
Tarang Amin (the “Executive”).
 
In consideration of the respective agreements and covenants set forth in this
Agreement, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:
 
AGREEMENTS
 
1.     Employment Period.  The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, for a period (the “Initial
Employment Period”) commencing on the Effective Date and ending on the fifth
anniversary of the Effective Date, unless earlier terminated in accordance with
Section 3.  The Employment Period shall automatically be extended for successive
one-year periods (each an “Extension Employment Period” and, collectively with
the Initial Employment Period, the “Employment Period”) unless either party
hereto gives notice of non-extension to the other no later than 90 days prior to
the expiration of the then-applicable Employment Period.
 
 
2.
Terms of Employment.

 
 
(a)
Position and Duties.

 
(1)           During Employment Period, the Executive shall serve as President
and Chief Executive Officer and as a Director of the Company and, in so doing,
shall have the normal responsibilities, duties and authority associated with
such position and such additional customary responsibilities, duties and
authority as may be assigned from time to time by the Board of Directors of the
Company (the “Board”), subject to the general direction, approval and control of
the Board.  The Executive shall report to the Board.  The Company shall propose
that the Executive be appointed or elected to the Board and, during the
Employment Period, the Company shall propose the Executive for re-election to
the Board.
 
(2)           During the Employment Period, the Executive agrees to devote his
full working time to the business and affairs of the Company and to use his best
efforts to perform faithfully, effectively and efficiently his duties.

 
 

--------------------------------------------------------------------------------

 
 
(3)           During the Employment Period, the Executive shall not engage in
any activities in competition with the Company or its affiliates or participate
in any business, either as an employee, officer, director, shareholder or
contractor, in competition with the Company or its affiliates, but instead the
Executive agrees to devote the Executive’s full productive time, attention,
energy and ability to the furtherance of the Company’s business.  The
aforementioned prohibition shall not extend to the ownership by the Executive of
any publicly-traded securities.  Further, during the Employment Period, the
Executive agrees not to engage in any other business or profession, directly or
indirectly, without the prior written approval of the Board.  However, it shall
not be a violation of this Agreement for the Executive to (i) deliver lectures
or fulfill speaking engagements; (ii) manage personal investments; and (iii)
subject to the prior approval of the Board (which approval shall not be
unreasonably withheld), serve on industry trade, civic, or charitable boards or
committees or on for-profit corporate boards of directors and advisory
committees, as long as the activities set forth in (i) – (iii) do not interfere
with the performance of the Executive’s duties and responsibilities to the
Company.   The Board shall be deemed to have approved the Executive’s board or
committee roles with (1) The Alamdeda County Community Food Bank and (2)
Students in Free Enterprise (SIFE).
 
(4)           The Executive agrees to observe and comply with the Company’s
policies, practices, and procedures, as adopted or amended from time to time.
 
 
(b)
Compensation.

 
(1)           Base Salary.  During the Employment Period, the Executive shall
receive an annualized base salary (“Base Salary”), which shall be paid in
accordance with the customary payroll practices of the Company, in an amount
equal to $450,000.  The Board, in its sole discretion, may at any time adjust
(but not decrease below the aforementioned amount) the amount of the Annual Base
Salary as it may deem appropriate, and the term “Base Salary,” as used in this
Agreement, shall refer to the Base Salary as it may be so adjusted.
 
(2)           Signing Bonus.  The Executive shall receive a bonus of $213,000
(the “Signing Bonus”), which shall be payable within thirty (30) days after the
Effective Date provided that the Executive remains employed by the Company on
the payment date.  In the event that the Executive’s employment is terminated
for Cause (as defined below) or the Executive resigns without Good Reason (as
defined below) before the first anniversary of the Effective Date, the Executive
shall repay such proportion of the Signing Bonus as is equal to the proportion
of the 12 month period following the Effective Date not worked by the Executive,
rounded to the nearest month.  For the avoidance of doubt, repayment shall not
be required in the event that Executive’s employment is terminated due to death
or Disability (as defined below).
 
(3)           Annual Bonus.  During the Employment Period, the Company shall pay
the Executive an annual bonus (the “Annual Bonus”) pursuant to the Company’s
2004 Incentive Award Plan (as amended from time to time, the “Incentive
Plan”).  Based upon attainment of performance goals predetermined by the Board
after consultation with the Executive, the Executive shall be entitled to an
Annual Bonus payment at a target level of one hundred (100) percent of the
Executive’s Base Salary in effect on the first day of the performance period
(the “Target Annual Bonus”).  Each such Annual Bonus shall be paid in cash on or
prior to the 75th day immediately following the end of the Company’s fiscal year
with respect to which such Annual Bonus relates.
 
(4)           Equity Award.  On the Effective Date, the Company will grant the
Executive an equity award (the “Equity Award”) with respect to 3.75% of the
Company’s common stock, as determined on a fully-diluted basis as of the date of
grant (but treating as issued, options under a management option pool covering
10% of the Company’s common stock on a fully diluted basis (from which the
shares covered by the Equity Award are deemed granted)).  For purposes hereof,
the portion of the Equity Award with respect to 2.50% of such common stock shall
be referred to as the “Regular Award Stock” and the portion of the Equity Award
with respect to the remaining 1.25% of such common stock shall be referred to as
the “Extraordinary Award Stock.”  The Equity Award will be in the form of stock
options and restricted stock.

 
2

--------------------------------------------------------------------------------

 
 
(i)           Stock Options.  The Executive will be granted a non-qualified
stock option to purchase the number of shares of the Company’s Class A common
stock (the “Stock”) equal to 80% of the Regular Award Stock at a per-share
exercise price equal to the fair market value of a share of Stock on the date of
grant (the “Regular Option”).  The Executive will also be granted a
non-qualified stock option to purchase the number of shares of Stock equal to
the Extraordinary Award Stock at a per-share exercise price equal to the fair
market value of a share of Stock on the date of grant (the “Extraordinary
Option”).  The Regular Option and the Extraordinary Option will each have a term
of ten years.
 
(ii)           Restricted Stock. The Executive will be granted restricted shares
of Stock with respect to 20% of the Regular Award Stock (the “Restricted Stock
Award”).
 
All shares covered by the Equity Award will be granted pursuant to the Incentive
Plan and one or more written award agreements to be entered into by and between
the Company and the Executive which will contain the terms and conditions of the
Equity Award, including the following provisions:
 
(v)           Regular Vesting.  The Regular Option shall become vested and
exercisable with respect to  20% of the shares covered thereunder and 20% of the
Restricted Stock Award shall become vested on each of the first five
anniversaries of the Effective Date, subject to the Executive’s continued
employment with the Company through each such anniversary, subject to
acceleration of vesting and exercisability pursuant to subsections (w) and (x)
below.  The Extraordinary Option shall become vested and exercisable (i) with
respect to 30% of the shares covered thereby upon the first date on which the 90
calendar-day trailing average closing price for a share of Stock on the New York
Stock Exchange (or subsequent other principal exchange on which the Stock is
traded) shall be at least $15.00; (ii) with respect to 35% of the shares covered
thereby upon the first date on which the 90 calendar-day trailing average
closing price for a share of Stock on the New York Stock Exchange (or subsequent
other principal exchange on which the Stock is traded) shall be at least $20.00;
and (iii) with respect to 35% of the shares covered thereby upon the first date
on which the 90 calendar-day trailing average closing price for a share of Stock
on the New York Stock Exchange (or subsequent other principal exchange on which
the Stock is traded) shall be at least $25.00 (such $15.00, $20.00 and $25.00
targets, the “Targets”), subject to the Executive’s continued employment with
the Company through each such date.  In the event that the Stock is no longer
listed or traded on the New York Stock Exchange, American Stock Exchange or
NASDAQ, or otherwise ceases to be traded publicly, as a result of a Change in
Control (as defined below) or other transaction or any de-listing event, the
average trading price conditions to vesting and exercisability shall be replaced
with an appropriate private-company metric of increase in stock value mutually
agreed upon by the Company and the Executive; provided, however, that if the
value of a share of Stock implied by the Change in Control or other transaction
or de-listing event is greater than one or more Targets, then, as of the
consummation of such transaction, the Extraordinary Option shall become vested
with respect to the number of shares subject to such Target(s).

 
3

--------------------------------------------------------------------------------

 
 
(w)           Good Leaver Vesting.  Notwithstanding the foregoing, upon a
termination of the Executive’s employment with the Company without Cause or for
Good Reason (each as defined below) on or prior to the first anniversary of the
Effective Date, any portion of the Regular Stock Award that was eligible to
become vested or exercisable through the second anniversary of the Effective
Date shall become vested or exercisable upon such termination.  Upon a
termination of the Executive’s employment without Cause or for Good Reason
following the first anniversary of the Effective Date or upon a termination of
the Executive’s employment by reason of death or Disability at any time, any
portion of the Regular Stock Award that was eligible to become vested or
exercisable through the next anniversary of the Effective Date shall become
vested or exercisable upon such termination.  In addition, in the event of a
termination of the Executive’s employment with the Company without Cause or for
Good Reason or by reason of death of Disability, any portion of the
Extraordinary Option that would have become vested during the 90 day period
immediately following such termination if the Executive had remained employed
with the Company for such period, shall vest upon such date during such period
to the same extent as it would otherwise have vested, notwithstanding the
Executive’s prior termination.
 
(x)           Change in Control Vesting.  The Regular Option shall become vested
and exercisable with respect to all of the unvested and unexercisable shares
covered thereunder and all unvested portions of the Restricted Stock Award shall
become vested upon a termination of the Executive’s employment with the Company
without Cause or for Good Reason in connection with or within twelve months
following a Change in Control.  Upon the occurrence of a Change in Control, the
Extraordinary Option shall become vested and exercisable with respect to the
excess, if any, of (i) twenty percent of the shares originally subject to the
Extraordinary Option over (ii) the total number of shares subject to the
Extraordinary Option which have vested and become exercisable prior to or in
connection with such Change in Control.  For purposes of this Agreement, a
“Change in Control” shall occur on  the date (a) on which a majority of members
of the Board has been replaced during the prior twelve-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; or (b) of the
acquisition, by any one person or group (other than Weider Health and Fitness or
TPG STAR, L.P. or any other investment fund managed by TPG Capital, L.P. or any
of their respective direct or indirect owners or affiliates), of (1) ownership
of stock of the Company, that, together with any stock previously held by such
person or group, constitutes more than 50% of the total voting power of the
stock of the Company; or (2) substantially all of the assets of the Company;
provided, however, that any such event constitutes a change in “the ownership or
effective control,” or in “the ownership of a substantial portion of the assets
of” the Company, within the meaning of Section 409A (as defined below).  For the
avoidance of doubt, the award agreements covering the Equity Award will not
provide for the involuntary termination without equitable consideration of
unvested portions of the Equity Award which are not assumed by the successor
upon a Change in Control.
 
(y)           Dividends.  The Executive will be eligible to receive any
dividends declared or paid with respect to the Stock for all shares covered by
the Restricted Stock Award (provided that the value of any dividend associated
with unvested shares covered by the Restricted Stock Award will be held in
escrow and will be paid to the Executive upon the vesting of such restricted
shares).  The exercise price and number of shares of Stock covered by the
Regular Option and the Extraordinary Option and the Targets applicable to the
Extraordinary Option will be equitably adjusted to take account of any
extraordinary dividend with respect to the Stock.

 
4

--------------------------------------------------------------------------------

 
 
(z)           Expiration of Options.  The Regular Options and the Extraordinary
Options shall cease to be exercisable (i) one year following the termination of
the Executive’s employment without Cause, for Good Reason or by reason of death
or Disability (or upon the expiration of the term of the option, if earlier),
(ii) 90 days following any other termination of the Executive’s employment other
than for Cause (or upon the expiration of the term of the option, if earlier)
and (iii) immediately prior to the termination of the Executive’s employment for
Cause.
 
If the shares subject to the Equity Award are not freely tradable by the
Executive on a public market at the time of exercise (in the case of the Regular
Option or Extraordinary Option) or at the time of vesting (in the case of the
Restricted Stock Award), the Company shall permit the Executive to “net
exercise” the options by having the Company withhold shares that would otherwise
be issued on exercise to cover the exercise price and applicable withholding
taxes (based on minimum applicable statutory withholding rates, as determined on
the date that the amount of tax to be withheld is determined) and, if requested
by the Executive, shall withhold shares that would otherwise be released upon
vesting of the Restricted Stock Award to cover applicable withholding taxes
(based on minimum applicable statutory withholding rates, as determined on the
date that the amount of tax to be withheld is determined).
 
(5)           Employee Benefits.    During the Employment Period: (i) the
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies and programs of the Company which are made available
generally to other senior executive officers of the Company, including the
Company’s tax-qualified 401(k) plan, and (ii) the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company which are made available generally
to other senior executive officers of the Company (and, for the avoidance of
doubt, such plans, practices, policies or programs shall not include any plan,
practice, policy or program which provides benefits in the nature of severance
or continuation pay).
 
(6)           Vacation.     During the Employment Period, the Executive shall be
entitled to four weeks of vacation time per year.
 
(7)           Expenses.     During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business-related
expenses incurred by the Executive in accordance with the Company’s policies,
practices and procedures, as adopted or amended from time to time.  The
Executive shall also be entitled to reimbursement of financial planning and tax
preparation assistance in an amount not to exceed $20,000 per
year.  Notwithstanding any provision of this Agreement to the contrary, the
amount of expenses for which the Executive is eligible to receive reimbursement
during any calendar year shall not affect the amount of expenses for which the
Executive is eligible to receive reimbursement during any other calendar year
during the Employment Period.  Reimbursement of expenses under this Section
2(b)(7) shall be made no later than thirty (30) days after the Executive submits
appropriate documentation to the Company; provided that all such documentation
must be provided to the Company within thirty (30) days after the expense is
incurred.  The Executive is not permitted to receive a payment or benefit in
lieu of reimbursement under this Section 2(b)(7).

 
5

--------------------------------------------------------------------------------

 
 
(8)           Location.  During the Employment Period, the Executive shall be
based in the San Francisco Bay area.
 

 
3.
Termination of Employment.

 
(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 11(c) of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
perform, with or without reasonable accommodation, the essential functions of
his position.  For purposes of this Agreement, “Disability” shall mean the
Executive’s inability to perform, with or without reasonable accommodation, the
essential functions of his position hereunder for a period of 180 consecutive
days due to mental or physical incapacity, as determined by mutual agreement of
a physician selected by the Company or its insurers and a physician selected by
the Executive; provided, however, if the opinion of the Company’s physician and
the Executive’s physician conflict, the Company’s physician and the Executive’s
physician shall together agree upon a third physician, whose opinion shall be
binding.
 
(b)           Cause.  The Company may terminate the Executive’s employment at
any time during the Employment Period for Cause.  For purposes of this
Agreement, “Cause” shall mean (1) a breach by the Executive of the Executive’s
obligations under Section 2(a) (other than as a result of physical or mental
incapacity) which constitutes material nonperformance by the Executive of his
obligations and duties thereunder, which the Executive has failed to remedy
after the Board has given the Executive written notice of, and at least 15 days
to remedy, such breach, (2) commission by the Executive of an act of fraud,
embezzlement, misappropriation, willful misconduct or breach of fiduciary duty
against the Company (other than acts, such as making personal use of Company
office supplies, as have only a de minimis effect on the Company), (3) a
material breach by the Executive of Sections 6, 7, 9 or 10 of this Agreement,
(4) the Executive’s conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
moral turpitude, (5) the failure of the Executive to carry out, or comply with,
in any material respect, any lawful directive of the Board (other than any such
failure resulting from the Executive’s physical or mental incapacity) which the
Executive has failed to remedy after the Board has given the Executive written
notice of, and at least 15 days to remedy, such failure, or (6) the Executive’s
unlawful use (including being under the influence) or possession of illegal
drugs.  For purposes of the previous sentence, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.  For
purposes of this Agreement, “without Cause” shall mean a termination by the
Company of the Executive’s employment prior to the end of the Employment Period
at the Company’s sole discretion for any reason other than a termination based
upon Cause, death or Disability.

 
6

--------------------------------------------------------------------------------

 
 
(c)           Good Reason.  The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason or without Good Reason;
provided, however, that the Executive agrees not to terminate his employment for
Good Reason unless (x) the Executive has given the Company at least 30 days
prior written notice of his intent to terminate his employment for Good Reason,
which notice shall specify the facts and circumstances constituting Good Reason,
and (y) the Company has not remedied such facts and circumstances constituting
Good Reason within such 30-day period.  For purposes of this Agreement, “Good
Reason” shall mean: (1) a material default in the performance of the Company’s
obligations under this Agreement; (2) a significant diminution of the
Executive’s responsibilities, duties or authority as President and Chief
Executive Officer, or a material diminution of the Executive’s base
compensation, unless such diminution is mutually agreed between the Executive
and the Company; or (3) the relocation of the Executive’s principal office,
without his consent, to a location that is in excess of 50 miles from the San
Francisco Bay area.  Such termination by the Executive shall not preclude the
Company from terminating the Executive’s employment prior to the Date of
Termination (as defined below) established by the Executive’s Notice of
Termination (as defined below).
 
(d)           Non-Extension of the Employment Period.  The Executive’s
employment may be terminated at the end of the applicable Employment Period upon
either party delivering notice of non-extension to the other pursuant to Section
1.  For the avoidance of doubt, non-extension of the Employment Period by either
party shall not constitute termination by the Company without Cause.
 
(e)           Notice of Termination.  Any termination by the Company for Cause
or without Cause or because of the Executive’s Disability, or by the Executive
for Good Reason or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section
11(c).  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (3) if the Date
of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall not be more than 30
days after the giving of such notice).  The failure by the Company or the
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason, as applicable, shall not
waive any right of the Company or the Executive under this Agreement or preclude
the Company or the Executive from asserting such fact or circumstance in
enforcing the Company’s or the Executive’s rights under this Agreement.
 
(f)           Date of Termination.  “Date of Termination” means (1) if the
Executive’s employment is terminated by the Company for Cause or without Cause,
or by the Executive for Good Reason or without Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein pursuant to
Section 3(e), as the case may be, or (2) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the Disability Effective Date, as the case may be.

 
7

--------------------------------------------------------------------------------

 
 
(g)           Resignation on Termination.  On termination of his employment,
regardless of the reason for such termination, the Executive shall be deemed to
have  immediately (and with contemporaneous effect) resigned  any directorships,
offices or other positions that he may hold in the Company or any affiliate,
unless otherwise agreed in writing by the parties.
 

  4.
Obligations of the Company upon Termination.

 
(a)           For Cause; Without Good Reason; Other Than for Death or
Disability.  If, during the Employment Period, the Company shall terminate the
Executive’s employment for Cause or the Executive resigns from his employment
without Good Reason, and the termination of the Executive’s employment in any
case is not due to his death or Disability, the Executive shall forfeit all
rights to any Annual Bonus otherwise due to him or to which he may be entitled,
and the Company shall have no further payment obligations to the Executive or
his legal representatives, other than (1) for the payment, in a lump sum in cash
within sixty (60) days after the Date of Termination (or such earlier date as
required by applicable law), of that portion of the Executive’s Annual Base
Salary accrued through the Date of Termination to the extent not previously
paid,  any expenses owed to the Executive, and any accrued vacation pay owed to
the Executive (the “Accrued Obligations”) and (2) for the payment of any amount
arising from the Executive’s participation in, or benefits under, any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (the “Other Benefits”).
 
(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, the Company shall have no
further payment obligations to the Executive or Executive’s legal
representatives, other than for payment of: (1) in a lump sum in cash within
sixty (60) days after the Date of Termination (or such earlier date as required
by applicable law), the Accrued Obligations; (2) in a lump sum in cash within
seventy-five (75) days after the Date of Termination (or such earlier date as
required by applicable law), the amount of any Annual Bonus earned for any
previous year that has not been paid; (3) an amount equal to the product of (i)
the fraction of the current fiscal year that has elapsed through the date of the
Executive’s termination and (ii) the Board-approved Annual Bonus payout for the
Executive for such fiscal year based on actual Company performance for such
fiscal year, payable at the time the Annual Bonus would have been paid to the
Executive had he remained employed through the end of such fiscal year (the
“Pro-Rata Bonus”); and (4) the Other Benefits.
 
(c)           Disability.  If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, the Company shall
have no further payment obligations to the Executive or his legal
representatives, other than for payment of: (1) in a lump sum in cash within
sixty (60) days after the Date of Termination (or such earlier date as required
by applicable law), the Accrued Obligations; (2) in a lump sum in cash within
seventy-five (75) days after the Date of Termination (or such earlier date as
required by applicable law), the amount of any Annual Bonus earned for any
previous year that has not been paid; (3) the Pro-Rata Bonus; and (4) the Other
Benefits.

 
8

--------------------------------------------------------------------------------

 
 
(d)           Without Cause; For Good Reason.  If the Executive’s employment is
terminated by the Company without Cause before expiration of the Employment
Period, or if the Executive resigns for Good Reason before expiration of the
Employment Period, the Company shall have no further payment obligations to the
Executive or his legal representatives, other than for payment of: (1) in a lump
sum in cash within sixty (60) days after the Date of Termination (or such
earlier date as required by applicable law), the Accrued Obligations; (2) in a
lump sum in cash within seventy five (75) days after the Date of Termination (or
such earlier date as required by applicable law), the amount of any Annual Bonus
earned for any previous year that has not been paid; (3) the Pro-Rata Bonus,
payable at the time the Annual Bonus for such fiscal year would otherwise have
been paid, provided that the Executive has been employed for at least six months
of the fiscal year in which such termination occurs; (4) a severance payment
(“Severance Payment”), which shall be paid in equal installments in accordance
with the customary payroll practices of the Company over a period of twelve (12)
months (“Severance Period”), of an amount equal to two (2) times his Base Salary
in effect on the Date of Termination; (5) for a period of eighteen (18) months
following the Date of Termination that the Executive is eligible to elect and
does elect to continue coverage for himself and his eligible dependents under
the Company’s group health plans, as applicable, under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and/or Sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended
(collectively, “COBRA”), the Company shall continue to offer to provide medical
and dental coverage to the Executive as required by COBRA and, to the extent
permitted by the Patient Protection and Affordable Care Act of 2010, the Company
shall promptly reimburse the Executive for the premium costs charged to the
Executive for such COBRA continuation coverage; provided, however, that such
COBRA coverage shall terminate if and to the extent the Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by the
Executive); and (6) the Other Benefits.
 
(e)           Release.  The obligation of the Company to pay any portion of the
amounts due pursuant to Section 4 shall be expressly conditioned on the
Executive’s a) execution (and, if applicable, non-revocation) of a full general
release, in the Company’s customary form and in accordance with Section 11(m)(3)
(the “Release”), releasing all claims, known or unknown, that the Executive may
have against the Company and its affiliates, including those arising out of or
in any way related to the Executive’s employment or termination of employment
with the Company or holding of any securities of the Company and b) continued
compliance with the requirements of Sections 6, 7, 9 and 10.
 
5.      Full Settlement, Mitigation.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.  Neither the Executive nor the Company shall be liable
to the other party for any damages for breach of this Agreement in addition to
the amounts payable under Section 4 arising out of the termination of the
Executive’s employment prior to the end of the Employment Period; provided,
however, that the Company shall be entitled to seek damages from the Executive
for any breach of Sections 6, 7, 9 or 10 by the Executive or for the Executive’s
criminal misconduct.

 
9

--------------------------------------------------------------------------------

 
 

 
6.
Confidential Information.

 
(a)           The Executive acknowledges that the Company has trade, business
and financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”).  Confidential information
includes, but is not limited to, sales materials, technical information,
strategic information, business plans, processes and compilations of
information, records, specifications and information concerning customers or
venders, customer lists, and information regarding methods of doing
business.  As defined herein, Confidential Information shall not include
information that is generally known to other persons or entities who can obtain
economic value from its disclosure or use.
 
(b)           The Executive acknowledges that the Confidential Information has
been developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use such Confidential Information.
 
(c)           During and following the Executive’s employment by the Company,
the Executive shall hold in confidence and not directly or indirectly disclose
or use or copy or make lists of any Confidential Information except to the
extent authorized in writing by the Board or compelled by legal process, other
than to an employee of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties as an employee of the Company.  The Executive agrees to use
reasonable efforts to give the Company notice of any and all attempts to compel
disclosure of any Confidential Information, in such a manner so as to provide
the Company with written notice at least five (5) days before disclosure or
within one (1) business day after the Executive is informed that such disclosure
is being or will be compelled, whichever is earlier.  Such written notice shall
include a description of the information to be disclosed, the court, government
agency, or other forum through which the disclosure is sought, and the date by
which the information is to be disclosed, and shall contain a copy of the
subpoena, order or other process used to compel disclosure.
 
(d)           The Executive further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company.
 
(e)           As used in this Section 6 “Company” shall include Schiff Nutrition
International, Inc. and any of its affiliates.
 
7.      Surrender of Materials Upon Termination.  All records, files, documents
and materials, or copies thereof, relating to the Company’s and its affiliates’
business which the Executive shall prepare, or use, or be provided with as a
result of his employment with the Company, shall be and remain the sole property
of the Company or its affiliates, as the case may be, and shall be returned
promptly by the Executive to the owner upon termination of the Executive’s
employment with the Company.  The Executive shall be entitled to retain his
telephone, address and other contact directories.

 
10

--------------------------------------------------------------------------------

 
 
8.      Successors.  The Company may assign its rights under this Agreement to
any affiliate or successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
subsidiaries subject to the assignee agreeing to assume and perform all of the
Company’s obligations hereunder.  The rights and obligations of the Executive
under this Agreement may not be assigned or encumbered by the Executive,
voluntarily or involuntarily, during his lifetime, and any such purported
assignment shall be void.  However, all rights of the Executive under this
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, estates, executors, administrators, heirs and
beneficiaries.  All amounts payable to the Executive hereunder shall be paid, in
the event of the Executive’s death, to the Executive’s estate, heirs and
representatives.
 
9.      Non-Competition; Non-Solicitation; Non-Disparagement.
 
(a)           During his employment by the Company, including the Employment
Period, the Company shall provide the Executive with Confidential Information of
the Company as described in Section 6.  Accordingly, in consideration for the
Company’s commitment to provide Confidential Information to the Executive, and,
in the case of the Executive’s termination pursuant to Section 4(d), in
consideration for the Severance Payments, and in order to protect the value of
the Confidential Information to the Company, the Executive agrees that during
the Term of Non-Competition (as defined below) or the Term of Non-Solicitation
(as defined below), whichever is longer, he will not directly or indirectly
disclose or use or disclose for any reason whatsoever any
Confidential  Information obtained by reason of his employment with the Company
or any predecessor, except as required to conduct the business of the
Company.  The obligations of the Executive set forth in the preceding sentence
are in addition to, and not in lieu of, the obligations of the Executive set
forth in Section 6 of this Agreement.  The “Term of Non-Competition” shall be
defined as that term beginning on the Effective Date and continuing until the
eighteen-month anniversary of the Date of Termination.  “The Term of
Non-Solicitation” shall be defined as that term beginning on the Effective Date
and continuing until the eighteen-month anniversary of the Date of Termination.
 
(b)           The Executive acknowledges and agrees that the nature of the
Confidential Information which the Company commits to provide him during his
employment by the Company would make it difficult, if not impossible, for him to
perform in a similar capacity for a Competing Business (as defined below)
without disclosing or utilizing the Confidential Information.  The Executive
further acknowledges and agrees that the Company’s business is conducted
throughout the world in a highly competitive market.  Accordingly, the Executive
agrees that to his knowledge he will not (other than for the benefit of the
Company pursuant to this Agreement) directly or indirectly, individually or as
an officer, director, employee, shareholder, consultant, contractor, partner,
joint venturer, agent, equity owner or in any capacity whatsoever (1) during the
term of Non-Competition, engage in a Competing Business (as defined below);
provided that this clause (1) shall not prohibit the Executive from (x) owning
less than 1% of the equity of a publicly-held company or (y) following the
Executive’s termination of employment, being an officer, director, employee,
shareholder, consultant, contractor, partner, joint venturer, agent, equity
owner or acting in another capacity of or for (i) a retailing business (such as
Wal-Mart) for which sales of products manufactured by a Competing Business
generate less than 10 percent of its revenue or (ii) a business entity that has
multiple lines of business, some of which are not a Competing Business, so long
as the Executive’s services for such entity are restricted so that he will
provide no services or other assistance in support of, and will not otherwise be
involved with, any Competing Business conducted by such entity (except that
Executive shall be permitted to serve in a management capacity with
responsibility for multiple product lines so long as such responsibility does
not cover product lines for which more than 10 percent of the collective
revenues are generated by a Competing Business); or (2) during the Term of
Non-Solicitation, (i) hire, attempt to hire, or contact or solicit with respect
to hiring any employee of the Company and/or its affiliates, or (ii) solicit,
divert or take away any customers or customer leads (as of the Termination Date)
of the Company and/or its affiliates; provided that clauses (i) and (ii) shall
not prohibit general advertisements or other communications in any media not
targeted specifically at employees or customers of the Company and/or its
affiliates.

 
11

--------------------------------------------------------------------------------

 
 
(c)           For the purposes of this Section 9, “Competing Business” shall
mean a business engaged in the manufacture, marketing or sale of nutritional
products whether in the form of drinks, bars, herbs, minerals, supplements,
powders, vitamins or pills or any other business, in any geographical area in
which the Company (itself or through any subsidiary) conducts, or has taken
substantial steps to conduct, business on the Date of Termination.
 
(d)           During the Term of Non-Competition, the Executive will not use the
Executive’s access to, knowledge of, or application of Confidential Information
to perform any duty for any Competing Business; it being understood and agreed
to that this Section 9(d) shall be in addition to and not be construed as a
limitation upon the covenants in Section 9(b) hereof.
 
(e)           During the Employment Period and at all times following the
Executive’s termination of employment with the Company, the Executive shall not
disparage the Company, any of its products or practices, or any of its
directors, officers, agents, representatives, owners or employees, either orally
or in writing, and the Company shall instruct its Board and executives not to
disparage the Executive orally or in writing at any time; provided that either
party may confer in confidence with its legal representatives and make truthful
statements as required by law.
 
(f)           The Executive acknowledges that the geographic boundaries, scope
of prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company and the confidentiality of its
Confidential Information and to protect the other legitimate business interests
of the Company.
 
(g)           If any court determines that any portion of this Section 9 is
invalid or unenforceable, the remainder of this Section 9 shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions.  If any court construes any of the provisions of this Section 9, or
any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.
 
(h)           The Executive’s covenant under this Section 9 of the Agreement
shall be construed as an agreement independent of any other provision of this
Agreement; and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of this covenant.

 
12

--------------------------------------------------------------------------------

 
 
(i)           As used in this Section 9, “Company” shall include Schiff
Nutrition International, Inc. and any of its affiliates.
 

 
10.
Inventions; Assignment.

 
(a)           All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
Company’s business, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that the Executive may discover, invent or
originate during the Employment Period, either alone or with others and during
work hours or by the use of the facilities of the Company (“Inventions”), shall
be the exclusive property of the Company.  The Executive shall promptly disclose
all Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s rights
therein.  The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect its rights to any Inventions.
 
(b)           The Executive attaches hereto, concurrently with the execution of
this Agreement, an itemized list and brief description of all patents and
patented information obtained by the Executive prior to the Executive’s
employment with the Company, if any exist, and which are to be excluded from
this Agreement.  
 
(c)           As used in this Section 10, “Company” shall include Schiff
Nutrition International, Inc. and any of its affiliates.
 

 
11.
Miscellaneous.

 
(a)           Construction.  This Agreement shall be deemed drafted equally by
both the parties.  Its language shall be construed as a whole and according to
its fair meaning.  Any presumption or principle that the language is to be
construed against any party shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (1) the plural includes the singular and the singular includes the
plural; (2) “and” and “or” are each used both conjunctively and disjunctively;
(3) “any,” “all,” “each,” or “every” means “any and all”, and “each and every”
(4) “includes” and “including” are each “without limitation”; (5) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (6) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.
 
(b)           Definitions.  As used in this Agreement, “affiliate” means, with
respect to a person, any other person controlling, controlled by or under common
control with the first person; the term “control,” and correlative terms, means
the power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a person; and “person” means an individual,
partnership, corporation, limited liability company, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 
13

--------------------------------------------------------------------------------

 
 
(c)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
 
If to the Company:
Schiff Nutrition International

2002 South 5070 West
Salt Lake City, Utah 84104
Attn:  General Counsel


 
With a copy to:
Latham & Watkins LLP

885 Third Avenue
New York, NY 10022
Fax:  (212) 751-4864
Attn:  Jed W. Brickner


 
If to the Executive:
to him at his most recent address in the Company’s records



or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(d)           Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision there shall be added automatically as part of
this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
 
(e)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
 
(f)           No Waiver.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at any time.
 
(g)           Equitable and Other Relief.  The Executive acknowledges that money
damages would be both incalculable and an insufficient remedy for a breach of
Sections 6, 7, 9, or 10 by the Executive and that any such breach would cause
the Company irreparable harm.  Accordingly, the Company, in addition to any
other remedies at law or in equity it may have, shall be entitled, without the
requirement of posting of bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach of
Sections 6, 7, 9, or 10 by the Executive.  In addition to the remedies the
Company may have at law or in equity, violation of Sections 6, 7, 9, or 10
herein will entitle the Company at its sole option to discontinue the Severance
Payments to the Executive, and to seek repayment from the Executive of any
Severance Payments paid to him by the Company during the period of time the
Executive was in violation of Sections 6, 7, 9, or 10.  No action taken by the
Company under this Section 11(g) shall affect the enforceability of the Release
executed by the Executive pursuant to Section 4(e).

 
14

--------------------------------------------------------------------------------

 
 
(h)           Complete Agreement.  The provisions of this Agreement constitute
the entire and complete understanding and agreement between the parties with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous oral and written agreements, term sheets, representations and
understandings of the parties, which are hereby terminated.  Other than
expressly set forth herein, the Executive and Company acknowledge and represent
that there are no other promises, terms, conditions or representations (or
written) regarding any matter relevant hereto.  This Agreement may be executed
in two or more counterparts.
 
(i)           Arbitration.  The Company and the Executive agree to the
resolution by binding arbitration of all claims, demands, causes of action,
disputes, controversies or other matters in question (“claims”) whether or not
arising out of this Agreement or the Executive’s employment (or its
termination), whether sounding in contract, tort or otherwise and whether
provided by statute or common law, that the Company may have against the
Executive or that the Executive may have against the Company or its parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise;
except that this agreement to arbitrate shall not limit the Company’s right to
seek equitable relief, including injunctive relief and specific performance, and
damages in a court of competent jurisdiction for an alleged breach of Sections
6, 7, 8, 9 or 10 of this Agreement.  Claims covered by this agreement to
arbitrate also include claims by the Executive for breach of this Agreement,
wrongful termination, discrimination (based on age, race, sex, disability,
national origin or any other factor) and retaliation.  In the event of any
breach of this Agreement by the Company, it is expressly agreed that
notwithstanding any other provision of this Agreement, the only damages to which
the Executive shall be entitled is lost compensation and benefits in accordance
with Section 2(b) or 4.  The Company and the Executive agree that any
arbitration shall be in accordance with the Federal Arbitration Act (“FAA”) and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or such other rules of the AAA as applicable to
the claims being arbitrated.  If a party refuses to honor its obligations under
this agreement to arbitrate, the other party may compel arbitration in either
federal or state court.  The arbitrator shall apply the substantive law of the
State of Utah (excluding Utah choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the claims asserted.  The arbitrator shall have exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability or
formation of this agreement to arbitrate, including any claim that all or part
of this Agreement is void or voidable and any claim that an issue is not subject
to arbitration.  The parties agree that venue for arbitration will be in Salt
Lake City, Utah, and that any arbitration commenced in any other venue will be
transferred to Salt Lake City, Utah, upon the written request of any party to
this Agreement.  In the event that an arbitration is actually conducted pursuant
to this Section 11(i), the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys’ fees, expert witness fees,
and costs actually incurred.  Any and all of the arbitrator’s orders, decisions
and awards may be enforceable in, and judgment upon any award rendered by the
arbitrator may be confirmed and entered by, any federal or state court having
jurisdiction.  All proceedings conducted pursuant to this agreement to
arbitrate, including any order, decision or award of the arbitrator, shall be
kept confidential by all parties.  THE EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING
THIS AGREEMENT, THE EXECUTIVE IS WAIVING ANY RIGHT THAT THE EXECUTIVE MAY HAVE
TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY
EMPLOYMENT-RELATED CLAIM THAT THE EXECUTIVE MAY ALLEGE.

 
15

--------------------------------------------------------------------------------

 
 
(j)           Survival.  Sections 6, 7, 8, 9, 10, and 11 of this Agreement shall
survive the termination of this Agreement.
 
(k)           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah without reference to principles
of conflict of laws of Utah or any other jurisdiction, and, where applicable,
the laws of the United States.
 
(l)            Amendment.  This Agreement may not be amended or modified at any
time except by a written instrument approved by the Board and executed by the
Company and the Executive.
 
 
(m)
Section 409A.

 
(1)           General.  The parties hereto acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or guidance that
may be issued after the Effective Date (collectively, “Section
409A”).  Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder will be
immediately taxable to the Executive under Section 409A, the Company reserves
the right (without any obligation to do so or to indemnify the Executive for
failure to do so) to (i) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for the Company and/or (ii) take such other
actions as the Company determines to be necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes
thereunder.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from the Executive or any other individual to the Company or any of its
affiliates, employees or agents.

 
16

--------------------------------------------------------------------------------

 
 
(2)           Separation from Service under Section 409A.  Notwithstanding any
provision to the contrary in this Agreement:
 
(i)             no amount shall be payable pursuant to Section 4 unless the
termination of the Executive’s employment  constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations;
 
(ii)           if the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the termination
benefits to which the Executive is entitled under this Agreement, including,
without limitation, any portion of the additional compensation awarded pursuant
to Section 4 is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (1) the expiration of the six-month period measured from the date of the
Executive’s “separation from service” with the Company (as such term is defined
in the Department of Treasury Regulations issued under Section 409A of the Code)
or (2) the date of the Executive’s death.  Upon the earlier of such dates, all
payments deferred pursuant to this Section 11(m)(2)(ii) shall be paid in a lump
sum to the Executive, and any remaining payments due under the Agreement shall
be paid as otherwise provided herein;
 
(iii)           the determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto);
 
(iv)           for purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to Section 4 shall be treated as a right to
receive a series of separate and distinct payments; and
 
(v)           to the extent that any reimbursement of expenses or in-kind
benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year.  The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.

 
17

--------------------------------------------------------------------------------

 
 
(3)           Release.  Notwithstanding anything to the contrary in this
Agreement, to the extent that any payments of “nonqualified deferred
compensation” (within the meaning of Section 409A) due under this Agreement as a
result of the Executive’s termination of employment are subject to the
Executive’s execution and delivery of a Release, (i) the Company shall deliver
the Release to the Executive within ten (10) business days following the Date of
Termination, and the Company’s failure to deliver a Release prior to the
expiration of such ten (10) business day period shall constitute a waiver of any
requirement to execute a Release, (ii) if the Executive fails to execute the
Release on or prior to the Release Expiration Date (as defined below) or timely
revokes his acceptance of the Release thereafter, the Executive shall not be
entitled to any payments or benefits otherwise conditioned on the Release, and
(iii) in any case where the Date of Termination and the Release Expiration Date
fall in two separate taxable years, any payments required to be made to the
Executive that are conditioned on the Release and are treated as nonqualified
deferred compensation for purposes of Section 409A shall be made in the later
taxable year.  For purposes of this Section 11(m)(3), “Release Expiration Date”
shall mean the date that is twenty-one (21) days following the date upon which
the Company timely delivers the Release to the Executive, or, in the event that
the Executive’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.  To the extent that any payments of
nonqualified deferred compensation (within the meaning of Section 409A) due
under this Agreement as a result of the Executive’s termination of employment
are delayed pursuant to this Section 11(m)(3), such amounts shall be paid in a
lump sum on the first payroll date following the date that the Executive
executes and does not revoke the Release (and the applicable revocation period
has expired) or, in the case of any payments subject to Section 11(m)(3)(iii),
on the first payroll period to occur in the subsequent taxable year, if later.
 
(n)           Attorneys’ Fees.  The Company shall reimburse the Executive for up
to $20,000 of the reasonable, documented attorneys’ fees incurred by the
Executive in connection with the drafting, negotiation and execution of this
Agreement and any related documents.
 
(o)           Indemnification and Insurance.  The Company shall indemnify the
Executive to the full extent provided for in its corporate Bylaws and to the
maximum extent that the Company indemnifies any of its other directors and
senior executive officers, and he will be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and senior executive officers against all costs, charges,
liabilities and expenses incurred or sustained by him in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company or any of
its affiliates or his serving or having served any other enterprise, plan or
trust as a director, officer, employee or fiduciary at the request of the
Company or any of its affiliates (other than any dispute, claim or controversy
arising under or relating to this Agreement (except for this Section
11(o))).  The Company will enter into an indemnification agreement with the
Executive in the standard form that it has or will adopt for the benefit of its
other directors and senior executive officers.  The provisions of this Section
11(o) shall survive any termination of the Executive’s employment or any
termination of this Agreement.

 
18

--------------------------------------------------------------------------------

 
 
(p)           Section 280G.  In the event that it shall be determined that any
payment or distribution to or for the benefit of the Executive under this
Agreement or under any other Company plan, contract or agreement would, but for
the effect of this Section 11(p), be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (collectively, such excise tax, together with any such interest or
penalties, the “Excise Tax”), then, at the election of the Executive, in the
event that the after-tax value of all Payments (as defined below) to the
Executive (such after-tax value to reflect the deduction of the Excise Tax and
all income or other taxes on such Payments) would, in the aggregate, be less
than the after-tax value to the Executive of the Safe Harbor Amount (as defined
below), (1) the cash portions of the Payments payable to the Executive under
this Agreement shall be reduced, in the order in which they are due to be paid,
until the Parachute Value (as defined below) of all Payments paid to the
Executive, in the aggregate, equals the Safe Harbor Amount, and (2) if the
reduction of the cash portions of the Payments, payable under this Agreement, to
zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then any cash portions of the Payments payable to the
Executive under any other plans shall be reduced, in the order in which they are
due to be paid, until the Parachute Value of all Payments paid to the Executive,
in the aggregate, equals the Safe Harbor Amount, and (3) if the reduction of all
cash portions of the Payments, payable pursuant to this Agreement and otherwise,
to zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then non-cash portions of the Payments shall be reduced,
in the order in which they are due to be paid, until the Parachute Value of all
Payments paid to the Executive, in the aggregate, equals the Safe Harbor
Amount.  As used herein, (x) “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Executive, whether paid or payable pursuant
to this Agreement or otherwise, (y) “Safe Harbor Amount” shall mean 2.99 times
the Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the
Code, and (z) “Parachute Value” of a Payment shall mean the present value as of
the date of the Change in Control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment.  All calculations under this section
shall be made reasonably by the Company and the Company’s outside auditor at the
Company’s expense and at the times reasonably requested by the Executive.
 
(q)           Executive Acknowledgment.  The Executive acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representatives or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.
 
[signature page follows]

 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
 

 
EXECUTIVE:
             
/s/ Tarang Amin
 
Tarang Amin
             
SCHIFF NUTRITION INTERNATIONAL, INC. a Delaware corporation
             
By:
/s/ Joseph W. Baty
 
Name:
Joseph W. Baty
 
Title:
Executive Vice President and Chief Financial Officer



 

--------------------------------------------------------------------------------